Title: To James Madison from James Monroe, 11 September 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        WARM SPRINGS sepr. 11. 1815.
                    
                    I am now on my return home, where I expect to arrive on friday next. I visited the white sulphur, & sweet springs, & staid 10 or 12. days at each. From the former I derivd advantage, and might have been equally fortunate at the latter, had I not caught a cold, from which I have not had entirely recoverd. I think on the whole that the trip promises to be useful to me.
                    Bonaparte it seems has surrenderd himself to the British govt. This has freed the UStates from all anxiety respecting his projected visit. This last step has terminated his career. France will I presume think no more of him,

& of course Europe need not. Men of inferior magnitude, tho’ of greater merit, may go where they please, unnotic’d.
                    It is said that Decatur has dictated a peace to algiers. This event will raise the reputation of the UStates, at home & abroad. The European powers will feel themselves dishonor’d by it, in a retrospect of their past conduct, towards that nest of pirates. There is danger of the peace being violated by the regency, in case our squadron leaves the mediteranean: will it not be proper to keep a strong force there for the present, on some sufficient ground, till we see, how the peace is borne by those robbers, & is taken by the European powers?
                    It is reported that our comrs. have also made a treaty with G Britain, regulating commerce. Without hasarding any remark on its conditions, respecting which I have much anxiety, there is one light in which it will be viewd favorably by the public. The success of the allies against France excites doubts with many, as to our peace & security. This treaty, considering the time & other circumstances attending it, will be considerd a new guarantee in our favor, against any danger, from the only quarter, from which it could be apprehended. It is probable that mr Gallatin and mr Clay may make you a visit, & that you may wish me to meet them. I will attend as soon as so advised, on that occasion, or any other, in which you may deem it, in any degree necessary. In case a treaty is formd, a question will arise whether the senate ought not to be convend, to consider of the ratification. In one view a treaty of less imposing character, will merit a favorable reception, provided nothing is done, to injure our claims on any unsettld difference. By adjusting every point that could be promptly adjusted, we lessen the grounds of controversy, & approach the two countries towards each other, in a spirit of peace, as near as we can bring them. With which party rests the difficulty as to other points? What spirit have we manifested even on them? May we not therefore reasonably presume that these will likewise be soon amicably adjusted? With affectionate regard
                    
                        
                            Jas Monroe
                        
                    
                